Citation Nr: 0430343	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  02-03 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  He died on April [redacted], 2000, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the above claims.

The claim for entitlement to DIC under the provisions of 38 
U.S.C. § 1318 is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

A disability related to active military service was not the 
principal or a contributory cause of death.


CONCLUSION OF LAW

The appellant is not entitled to service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of  a development 
letter from the RO to the appellant dated in March 2003.  The 
appellant was told of what was required to substantiate her 
claim and of her and VA's respective duties, and was asked to 
submit evidence and/or information to the RO.

The RO denied the cause of death claim in June 2000, and the 
March 2003 development letter is the only RO correspondence 
to the appellant that satisfies VA's duty to notify.  
Assuming for the sake of argument that pre-decision notice is 
required, any defect in this regard is harmless error.  See 
38 U.S.C.A. § 7261(b)(2) (West 2002).  The appellant has had 
ample time to provide information and evidence in support of 
the claim, and based on the information and evidence obtained 
after adequate notice was provided, there is simply no 
indication that disposition of the claim would have been 
different had she received pre-adjudicatory notice pursuant 
to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Here, the 
appellant did not submit any new information or evidence 
after she was provided the opportunity.  Under the facts of 
this case, "the record has been fully developed."  Conway 
v. Principi, 353 F.3d 1359 (Fed. Cir. 2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The available service and VA records are in the 
claims file.  There are no identified, outstanding records 
that VA must attempt to obtain, and the appellant did not 
reply to the March 2003 development letter.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the evidentiary record does not show 
that the disabilities listed on the veteran's Certificate of 
Death or treated during his terminal admission are associated 
with an established event, injury, or disease in service; 
manifested during an applicable presumptive period; or 
otherwise associated with military service.  That the veteran 
is deceased, i.e., the current disability requirement has 
been met, see Carbino v. Gober, 10 Vet. App. 507, 509 (1997), 
does not by itself trigger the Secretary's obligation under 
§ 5103A(d) of providing a medical examination or obtaining a 
medical opinion.  Compare Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 370 
(2002).  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
appellant's claim on the merits.


II.   Service connection for the cause of the veteran's death

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

The Certificate of Death shows the veteran died on April [redacted], 
2000, at the age of 77 years.  The immediate cause of death 
was listed as hepatic failure.  The underlying causes of 
death were reported as short bowel syndrome, coronary artery 
disease, and esophageal cancer.  The certifying physician 
indicated that there were no other significant conditions 
contributing to death.   

The competent evidence shows the veteran's listed causes of 
death in the Certificate of Death began many years after 
service and are not otherwise related to service.  The 
Certificate of Death itself indicates that hepatic failure 
and short bowel syndrome had their onset only months before 
death.  

The service medical records make no mention of any hepatic, 
gastrointestinal, or coronary complaints or findings.  The 
veteran was discharged from active service in January 1946, 
and the earliest dated post-service medical evidence is the 
report from a June 1946 VA examination in which all systems, 
including the respiratory, cardiovascular, digestive, and 
nose/throat/sinuses, were deemed normal.  A March 1948 VA 
examination report notes similar findings.  The veteran was 
not re-examined by VA until March 1962, at which time he 
still did not display any signs or symptoms of the systemic 
disorders that ultimately caused his death.  

The VA treatment records tend to further support that the 
veteran's causes of death began well after service.  An April 
1949 VA discharge summary reflects diagnosis and treatment 
for only hookworm infestation and urticaria, with noted 
improvement for each problem.  Thereafter, the record is 
devoid of evidence of medical treatment until the late 1980s, 
nearly 40 years after service, and the medical evidence from 
that point until his terminal treatment in April 2000 all 
suggest the onset of his fatal disabilities or any 
symptomatology related thereto began many years after 
service.  For instance, VA testing in February 1992 revealed 
"esophageal changes," which were not diagnosed as 
esophageal cancer until 1997.  It was not until December 1999 
that the veteran's small bowel required a resection.  
Coronary artery disease contributed to the veteran's death, 
but there are no records of treatment for heart disease, and 
a 1987 VA clinical note documented the veteran's past medical 
history to include high blood pressure of one-year duration.  
Examination at that time also demonstrated normal cardiac 
functioning.  The same clinical note reported a 20-year 
history of chronic obstructive pulmonary disorder (COPD), 
placing the onset of COPD about 21 years after service 
separation.  The April 2000 terminal admission report notes 
that the veteran's hepatic failure was due to TPN (total 
parenteral nutrition) dependence, and the admission report 
suggests that the hepatic failure was thus secondary to 
treatment of the veteran's debilitating gastrointestinal 
problems.          

The veteran's service-connected disabilities included 
the following: gunshot wound residuals, peripheral 
neuropathy of the lower extremities, adjustment 
disorder, osteomyelitis of the right hip, left upper 
arm scar, and malaria.  There is no competent evidence 
that any of these disabilities are causally connected 
to the veteran's death at the age of 77 from cancer and 
systemic failure of the heart and liver.

Although the veteran's malaria was indeed service 
connected, there is nothing to suggest it was ever 
active after 1946 or that it caused any damage to the 
liver.  The report from VA's March 1962 special malaria 
examination notes the veteran's first attack of malaria 
was in 1945 and that he had another attack in 1946 but 
had been symptom free since that time.  A malaria smear 
performed at the March 1962 examination was negative, 
and physical examination at that time confirmed a well-
nourished individual with normal-sized liver and 
spleen.       

Lay statements, also dated in 1962, address disabilities that 
were eventually service connected but make no mention of the 
veteran experiencing heart, liver, or gastrointestinal 
problems at that time.  This lends further support to the 
medical evidence of record tending to show the veteran's 
causes of death were not related to service.   

The veteran is entitled to presumptive service connection for 
liver cirrhosis and cardiovascular-renal disease, including 
hypertension, if these diseases were manifested to a degree 
of 10 percent or more within one year from the date of 
separation from service.  As noted above, hypertension 
reportedly began in the 1980s, and the veteran's hepatic 
failure appears to have been a rapid process that began in 
the months preceding death and did not involve liver 
cirrhosis.      Accordingly, entitlement to service 
connection for the cause of the veteran's death under the 
presumptive provisions is unwarranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

The appellant's medical opinions are accorded no probative 
weight, as neither a layperson nor the Board is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
this case, there is no competent evidence linking the 
established causes of death to service.

The preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).   The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

The appellant maintains that the veteran should have been 
evaluated as totally disabled for 10 years prior to his death 
because he stopped working in 1983 due to his service-
connected disabilities.  She also said that he was declared 
as totally disabled by the military in 1946, and that had he 
filed a claim for a total disability rating based upon 
individual unemployability prior to 10 years before his 
death, the claim would have been granted.  She has requested 
DIC benefits based on a "hypothetical determination" and 
"clear and unmistakable error due to the fact that the 
permanent and total status was not raised or considered in 
1946."

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  On remand, 
the RO should provide the appellant appropriate notice 
specific for a claim under 38 U.S.C. § 1318.  The March 2003 
development letter mentioned both the cause of death claim 
and the section 1318 claim in the introduction but went on to 
only discuss what was required to substantiate a cause of 
death claim.  
 
Accordingly, this case is REMANDED for the following actions:

1.  Inform the appellant about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for entitlement to DIC under the 
provisions of 38 U.S.C. § 1318; (2) the 
information and evidence that VA will seek 
to obtain on her behalf; (3) the 
information or evidence that she is 
expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.   Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the appellant, furnish her and her 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



